 ITO CORPORATION OF RHODE ISLAND, INC.ITO Corporation of Rhode Island, Inc. and JamesW. Wesley, Jr.International Longshoremen's Association Local1329 and James W. Wesley, Jr. Cases 1-CA-14748, 1-CB-4095, 1-CB-4157, and 1-CB-4691March 21, 1983SUPPLEMENTAL DECISION ANDORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn September 30, 1982, Administrative LawJudge Burton S. Kolko issued the attached Supple-mental Decision in this proceeding. Thereafter,counsel for the General Counsel filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the ex-ceptions and brief and has decided to affirm therulings, findings, and conclusions' of the Adminis-trative Law Judge and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that Respondent International Long-shoremen's Association Local 1329, its officers,agents, and representatives, shall pay JamesWesley, Jr., the sums set out in the said recom-mended Order, and that Respondent ITO Corpora-tion of Rhode Island, Inc., its officers, agents, suc-cessors, and assigns, shall be secondarily liable inthe manner set forth in said recommended Order.i In the absence of exceptions, we adopt the finding that RespondentUnion's backpay liability for Wesley's demotion from the walking fore-man position is tolled as of the day following its mailing of a letter toITO Corporation, unequivocally stating that it had no objection to ITO'sreinstatement of Wesley to this position. Compare C. B. Display Service,Inc., 260 NLRB 1102 (1982). In addition, we note that the instant back-pay specification, as amended at the hearing, covers Respondents' back-pay obligations only through the end of 1981 for the failure and refusal torefer Wesley to the relief winchman position or its equivalent. The back-pay specification does not address, nor do we resolve, any continuingbackpay liability for subsequent periods.266 NLRB No. 93SUPPLEMENTAL DECISIONBURTON S. KOLKO, Administrative Law Judge: Theseconsolidated cases' form the basis for a backpay pro-ceeding2that arose out of a Board Order in 246 NLRB810 (1979). The Board found that the Union violatedSection 8(b)(1)(B) and (A) of the Act when it forcedITO, in March 1978, to remove James Wesley, Jr., fromhis supervisory position of walking foreman. To remedythis violation, the Board ordered the Union to notifyITO that it had no objection to Wesley's reemploymentas walking foreman and to make Wesley whole for allmoneys lost as the result of his removal from that posi-tion.The Board also found that the Union had violated Sec-tion 8(b)(l)(A) and (2) by causing ITO not to employWesley as a relief winchman, and that ITO had violatedSection 8(a)(3) and (1) by acquiescing in the Union'sdemand that he not be so employed. To remedy the vio-lation involving the relief winchman's position, theBoard ordered the Union to notify ITO that it had noobjection to Wesley's employment as an employee and torefer Wesley to the first relief winchman's position thathe requested. The Board further ordered the Union andITO to make Wesley whole for all lost earnings sufferedby him in connection with the relief winchman's posi-tion. The Union and ITO were found jointly and several-ly liable for the backpay for this position, with the Unionprimarily liable. The Board's Order pertaining to theUnion was enforced by the United States Court of Ap-peals for the First Circuit on September 22, 1980. OnOctober 2, 1980, that same court enforced the Board'sOrder pertaining to the Employer (ITO). Both are unre-ported.This matter, solely involving backpay, was heardbefore me in Boston, Massachusetts, on January 26 and27, 1982.3 Based upon that record and counsels' briefs, Ifind that James Wesley is due the amount of backpay forthe walking foreman position and $110 for medical ex-penses plus accrued interest as computed by Region 1:$28,803.82.4This amount will be paid by the Union,which is primarily liable.Walking Foreman Retainers and Day-Before/Day-After PaymentsThe issues sub judice concern payments that are partic-ular to longshoremen jobs-retainer payments, which acompany pays to the walking foreman, usually everyI Case I-CB-4691 was consolidated when this hearinq began since itinvolves issues identical to the other two CB cases.2 The Vierra case. Case I-CB-4491, was separated from the Wesleycases at hearing, since a tentative settlement had been worked out be-tween Vierra and the Union. Correspondence with the counsel for theGeneral Counsel indicates that settlement has been reached between theparties. Therefore, I grant the General Counsel's request for leave towithdraw the backpay specification in Case I-CB-4491.' Counsel for the General Counsel has submitted a motion to correcttranscript. The motion is granted.4 The figure awarded, taken from counsel for the General Counsel'sbrief, differs from the backpay specification at hearing because some fig-ures for 1981-2d quarter were estimated. The difference is approximately$168.38.Counsel for the Union suggested a figure of S22,742.77. There being noexplanation of how such a figure was arrived at, this amount is rejected.503 DECISIONS OF NATIONAL LABOR RELATIONS BOARDweek, even if there are no ships to be unloaded thatweek; day-before/day-after payments, which are 8 hours'worth of pay for the day before a ship comes in to beunloaded and 8 hours for the day after the ship has beenunloaded, and 8 hours of pay for the day the ship is indock, which are charged to the Company for the walk-ing foreman regardless of whether the actual hoursworked were less than 8.Wesley testified credibly that he was replaced as walk-ing foreman by Frank Freitas in March 1978, and thatFreitas remained as number one walking foreman untilAugust 1981. The Union contends that retainer paymentsto Freitas are not appropriately part of Wesley's lossessince there is no provision for retainer payments in theapplicable contracts. Testimony at the hearing confirmedthat no retainers are provided for in the contracts. Yet italso became clear that there was a private arrangementmade between ITO and the walking foreman. Wesleytestified that he was receiving retainer payments at thetime of his removal from the walking foreman position.Compliance Officer Beal from the Board's Region 1office further testified that payroll records reveal thatfrom March 1978 to September 1979 Freitas was paid re-tainers by ITO.5(The practice was discontinued in Sep-tember 1979.)Thus, Wesley is entitled to retainers for as long asFreitas was paid them. The fact that retainer paymentswere not included in the collective-bargaining agreementdoes not render them inappropriate for inclusion as apart of Wesley's damages. The Board's "make whole"concept is an attempt to restore the status quo ante anddoes not turn on whether the payment was obligatory orgratuitous. 6The make-whole rationale also provides the basis forinclusion of the day-before and day-after pay in Wesley'sbackpay amount. Wesley testified that day-before andday-after pay was paid pursuant to a similar private ar-rangement between ITO and the walking foreman, andthat when he returned as temporary walking foreman inAugust 1981 these payments worked the same as theyhad in March 1978. Beal's testimony confirms that Frei-tas received day-before and day-after pay throughout histenure as walking foreman. Thus, Wesley is due both.Vacation and Holiday PayThe amount of vacation pay received by longshore-men is determined by the number of hours worked in afiscal year. Holiday pay is determined in the samemanner, in part. In addition to the hourly requirement, toI The fourth quarter for 1979, the last quarter in which retainer pay-ments were made, shows a payment of $80.80. (G.C. Exh. 1-1, p. 9.) Notestimony was given by either side as to why this amount was less thanthe usual $125 payment; nevertheless I have included the amount in thebackpay due to Wesley.6 See for instance, W C. Nabors, d/b/a Wi C. Nabors Company v.N.L.R.B, 323 F.2d 686, 690 (5th Cir. 1963), where the court stated:The Board's discretion to take such affirmative remedial action aswill effectuate the purposes of the Act includes more than placingthe employee in a position to assert contractual or legally enforce-able obligations. "Back pay" as used in Section 10(c) includes themoneys, whether gratuitous or not, which it is reasonably found thatthe employee would actually have received in the absence of the un-lawful discrimination.qualify for holiday pay one must work at least 16 hoursduring the week in which the holiday falls.As a walking foreman Wesley had an excellent attend-ance record. Manager Stanton described it as "100%."Had he remained as number one walking foreman, it isreasonable to conclude that Wesley would have contin-ued his practice of working every ITO ship during thebackpay period. Because Wesley was not able to retainthe position (and its benefit of 8 hours day-before andday-after a ship came in and a guaranteed 8 full hours onthe day of unloading), his vacation and holiday pay waslower than it might have been. Thus, I am allowing thedifference between Freitas' and Wesley's vacation andholiday pay during the backpay period to be awarded toWesley. 7Tolling of the Backpay Period for WalkingForemanA major issue in this case deals with when the back-pay period was tolled.On October 16, 1980, counsel for the Union sent aletter to ITO in an effort to toll backpay for Wesley.Compliance Officer Beal contacted the Union's counselafter receipt of the letter and indicated that the letter didnot meet the specification called for in the Board's Orderfrom the earlier decision. According to Beal, Union'scounsel agreed and said that he would send a clarifyingletter.In the meantime, a conversation took place betweenUnion President Silva and ITO Manager Stanton. OnOctober 23, 1980, Stanton told Silva that ITO intendedto comply with the court decree. He asked Silva for hisassurance that there would be no more "trouble" ifWesley were reinstated as walking foreman. (There hadbeen walkoffs previously over the appointment ofWesley as walking foreman.) Silva responded that hecould not guarantee that there would be no more strikesor walkoff because at a union meeting that had been heldrecently, when Silva told the men that they would haveto go back to work for Wesley, 30 or 40 men got up andsaid that they would not go back to work for him. (Butsee fn. 11, infra.)Later that same day, Stanton met with Wesley and re-lated to Wesley what Silva had said. According toWesley, Stanton told him that ITO was willing to rein-state Wesley but could not run the risk of anotherwalkoff by the longshoremen. Thus, Wesley was not re-instated at that time.On October 27, 1980, the Union's counsel sent a clari-fying letter to ITO. No mention was made of Silva's re-marks to Stanton.Silva remained as president of the Union until May1981. On May 12, 1981, when Barry O'Connor waspresident, the Union sent a letter to ITO. Based uponI Counsel for the Union has suggested that $338.85 be deducted fromthe backpay specification because Wesley was away on Christmas vaca-tion. However, Wesley credibly testified that as a walking foreman hewould have had advance notice that a ship would be in at that time. Fol-lowing his usual pattern, he would have changed his vacation to a timewhen he would not have had to miss a ship.504 ITO CORPORATION OF RHODE ISLAND, INC.this letter, Compliance Offier Beal tolled the backpay forthe walking foreman's position on May 13, 1981.In cases where a union is required to inform an em-ployer that it has no objection to the reinstatement of anindividual, the Board requires that the union take clear,unequivocal action.8Given the fact that Stanton went toSilva to be reassured about the authenticity of the prom-ises made in the letter sent by the Union's counsel, andwas assured of nothing by Silva, it is clear that ITOwould view the October 16 and 27 letters with someskepticism. The October 27 letter did not disavow Silva'sremarks. At that time, therefore, ITO had reason to be-lieve that reinstating Wesley would continue to post aproblem on the docks.9The May 12, 1981, letter was sent after Silva hadceased to be president, thus eliminating a major obstacleto Wesley's reinstatement. I Further, that letter was sentby the Union's recording secretary, not the Union's at-torney, and purported to speak for the entire union mem-bership. It was a far more credible document than anyprevious one ITO had received. Thus, I find that back-pay for the walking foreman's position was tolled as ofMay 13, 1981.The Union on brief tries unsuccessfully to argue thatbackpay was tolled as of the October 16 letter. TheUnion argues first that Stanton testified that Silva did notthreaten a strike if Wesley was put back on the job aswalking foreman, and then later indicates that Silva didnot threaten a strike if Wesley were put back on the jobof relief winchman, not walking foreman, and not a super-visory position.Second, the Union argues that Silva could not guaran-tee what his individual men would do. This is specious,since it was Silva who orchestrated these unfair laborpractices against Wesley. I 1Failure To Mitigate DamagesThe Union attempts to establish that Wesley failed tomitigate his damages because he was not diligently seek-ing work as a longshoreman. Testimony was elicitedshowing that some members with lower seniorityworked more hours than Wesley. However, it is impossi-* See, for instance, Reinforcing Iron Workers Local Union No. 426. In-ternational Association of Bridge. Structural and Ornamental Iron Workers.AFL-CIO (Tryco Steel Corporation), 192 NLRB 97 (1971), enfd. 81LRRM 2479 (D.C. Cir. 1972).9 See Bricklayers, Masons and Plasterers' International Union of America,Bricklayers Local No. 2. AFL-CIO (Glenshaw Glass Company. Inc.), 176NLRB 434 (1969), for a similar situation.'° There had been bad relations between Silva and Wesley at leastsince December 1977, when Silva had bet Wesley that he could have himtaken off the walking foreman job at ITO. In early 1978 Silva had repeat-edly told Wesley that Wesley did not belong at union meetings and thathe (Silva) had a way of stopping Wesley's attendance, again a referenceto Silva's own ability and desire to have Wesley fired. (See the initial de-cision in this case for more detail.)"i I find that the "refusal" of 3040 men at the October union meetingwas a fabrication on Silva's part. Both Wesley and Peter Vierra, anotherunion member, testified credibly that, although Silva had announced tothe men that they would have to work with Wesley, no one at the meet-ing said they would not. Silva's failure to appear at the hearing enhancesthe credibility of the Wesley/Vierra version of this incident. (AlthoughSilva was subpoenaed to appear at the hearing, he was not present at anytime. No explanation was offered.)ble to tell from these hours how many of them wereovertime and how many were regular hours.Further, Wesley's hours were not so low as to give theimpression that Wesley was not being diligent in seekingemployment. Antone Alves, who like Wesley holds a Bcard (ranked by seniority), worked only 103 hours morethan Wesley during 1979 and 1980. It is the Union'sburden to prove that Wesley has failed to mitigate hisdamages. The evidence provided by the Union is not suf-ficient to carry that burden.Backpay for Relief WinchmanCounsel for all sides agreed at the hearing that, shouldbackpay be awarded for the walking foreman position, itwould not be awarded for relief winchman. This is sensi-ble, since Wesley could not have worked both jobs atthe same time. Were I to make an award for reliefwinchman, I would find for Wesley in the amount of$1,492.61 plus accrued interest.It was apparent from testimony at the hearing that theposition of extra longshoreman, which began October 1,1980, with the initiation of a new 3-year union contract,is a different name for the position of relief winchman.The function of both these positions is to provide reliefto gang members on the docks. Although each job ap-pears to have different qualifications, the same peoplehave been assigned to relief winchman position and extralongshoreman positions. Peter Vierra credibly testifiedthat he had never seen an extra longshoreman do anytasks that separated this job from the relief winchmanposition. Wesley testified similarly. Stanton testified thathe had seen the extra longshoreman perform duties dif-ferent from a relief winchman, but his recollection wasvague.Backpay for this position would run to the presenteven if the two positions were found to be wholly differ-ent. Generally, if a job that has been eliminated can betraced to another job into which the discriminatee couldreasonably have been expected to be transferred, rein-statement to the job is appropriate and backpay contin-ues to run. 12Wesley's Medical ExpensesFrom June 1978 to June 1980, Wesley underwent psy-chotheraphy from Dr. William Hancur, a clinical psy-chologist associated with the Rhode Island GroupHealth Association (RIGHA). Dr. Hancur testified credi-bly that on Wesley's first visit he determined that Wes-ley's need for psychotherapy was a direct result of hiswork situation. Although Wesley did have other prob-lems in his life at the time, Dr. Hancur stated that, in hisexpert opinion, Wesley would not have sought treatmentif it had not been for his job-related problems. 1 Severalsubsequently therapy sessions were held and Dr. Hancur12 See United Brotherhood of Carpenters and Joiners of America, Local#1913. AFL-CIO, et al. (Associated General Contractors of America), 213NLRB 363 (1974), enfd. in relevant part 531 F.2d 424 (9th Cir. 1976).1s Indeed, Dr. Hancur testified that Wesley had indicated to him thathe sought therapy in order to stop his violent thoughts against Silvabefore the thoughts turned into violent actions.505 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdid not change his initial opinion about the cause of Wes-ley's acute anxiety.Wesley has either paid or been billed a total of $110for these psychotherapy services, in accordance with theregular rate structure of RIGHA. This amount, togetherwith I day of lost wages when Wesley was visiting Dr.Hancur and did not work ($261.60 for walking foremanand $84 for relief winchman), is included in the amountof backpay that the General Counsel is requesting forWesley.Generally, the Board has awarded backpay for the lossof earnings incurred by an unfair labor practice.14Insome cases, it had awarded medical expenses and/or con-tributions to health or pension plans that would havebeen made but for an unfair labor practice. I 5As stated in Local 777, Democratic Union OrganizingCommittee v. N.L.R.B., 603 F.2d 862, 890 (D.C. Cir.1978), ". ..it is well settled that the Board's discretionin the selection of remedies is exceedingly broad." Theinjury to be remedied in this case includes the economicloss for psychotherapy expenses suffered by Wesley as aresult of the Union's unfair labor practice against him.As the Board found in Graves Trucking, Inc.,-6a clearand direct relationship exists between the injury and theremedy requested. In Graves Trucking, the Board wrote:Congress charged the Board, in Section 10(c) of theAct, with the task of devising remedies to effectuatethe policies of the Act. A backpay order is one ofthe remedial devices adopted to attain just results indiverse complicated situations .... like otherBoard remedies, backpay is intended to dispel theeffect of unlawful conduct, whether in response toprotected concerted activities or union activities, byrestoring discriminatees as nearly as possible to theeconomic position they would have enjoyed in the ab-sence of the unlawful conduct. [Emphasis supplied.]The discriminatee in Graves was a union shop stewardwho was attacked by a supervisor. This attack resultedin the discriminatee's inability to work. The Board or-dered a monetary award despite the fact that the em-ployee had never really been discharged. The respondentemployer was responsible for the economic loss, and wasmade to restore the employee to the status quo ante. Seealso The Mead Corporation, 256 NLRB 686 (1981), wherethe Board, citing an earlier Federal court case,17states:...it is the Board's established policy to order res-toration of the status quo ante to the extent feasiblewhere there is no evidence that to do so would'4 See the first decision in this case, 246 NLRB 810 (1979).I6 See, for instance, Kraft Plumbing and Heating. Inc., 252 NLRB 891(1980).Ls 246 NLRB 344 (1979).1? Allied Products Corporation, Richard Brothers Division, 218 NLRB1246 (1975), enfd. in relevant part 548 F.2d. 644 (6th Cir. 1977).impose an undue or unfair burden on the respond-ent.Dr. Hancur testified at the hearing that, in his opinion,Wesley would not have been able to continue to workwithout psychotherapy. Thus, it would appear that,without psychotherapy, Wesley's interim earnings wouldhave been less and more money would have been owedto him by the Respondents. Since the Union was thedirect cause of Wesley's need for psychotherapy, itwould not be an "undue or unfair burden" on the Unionto pay for Wesley's psychotherapy expenses.Finally, the Board, in recent years, has begun to awardreimbursement for losses other than the losses of wages.In Matlock Truck Body & Trailer Corp.,'8the Boardawarded $100 in expenses to an employee for the loss ofhis tools and toolbox, which had been kept by the re-spondent during the course of a strike. Wesley's loss wasmuch more than the loss of tools; it was the loss ofmental health. The reimbursement of fees paid to try torestore that is surely a reasonable application of theBoard's "make whole" remedy in regard to backpay. Asthe Board explained in Matlock, "Absent Respondent'sunfair labor practices, [the discriminatee] would not havebeen forced to purchase new equipment." In the sameway, absent the Union's unfair labor practices, Wesleywould not have been forced to seek therapeutic help.The $110 is awarded. (The $261.60 for walking foremanpay on the day Wesley missed work to meet with Dr.Hancur is already included in the backpay specificationamount.)ORDER'9The Respondent, International Longshoremen's Asso-ciation, Local 1329, its officers, agents, successors, andassigns, shall satisfy its obligation to make whole the dis-criminatee involved by the payment of net backpay inthe amount of $28,913.82 plus accrued interest, computedin the manner set forth in Florida Steel Corporation, 231NLRB 651 (1977),2°minus any tax withholding requiredby Federal or state laws.21Is 248 NLRB 461 (1980).Ig In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.0o This method was reaffirmed in Olympic Medical Corporation, 250NLRB 146 (1980)."i In the event that the Union is unable to satisfy its financial obliga-tion for the walking foreman position, it will become liable for the back-pay and medical expenses compiled for the relief winchman position.Should the Union also fail in its obligation to Wesley for this lesseramounts, ITO Corp. of Rhode Island, Inc., becomes liable for payment ofthe relief winchman's backpay.506